NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DIS'I`RICT OF NEW JERSEY

 

KEITH and HELEN SEQUIERA,

Plaintiffs,
civil Action No. 16-5273 (MAS) (LHG)

v.
MEMORANDUM OPlNION

JP l\/[ORGAN CHASE BANK, N.A., et al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon .lP Morgan Chase Bank, N.A.’s (“Defendant” or
“Chase”) l\/[otion to Dismiss (ECF No. 45) Keith and Helen Sequiera’s (collectively, “Plaintift`s”)
Third Arnended Complaint (“TAC”) (ECF No. 43). Plaintift`s opposed the Motion to Dismiss (ECF
No. 47), and Defendant replied (ECF No. 48). The Court has carefully considered the parties’
submissions and decides the matter Without oral argument pursuant to Local Civil Rule 78.1. For
the reasons stated below, Defendant’s Motion to Dismiss is denied.

I. P»’ACKGROUNDl

Plaintift`s purchased their home at 35 Woodland Drive, Middletown, New Jersey on August
20, 2004. (TAC ‘H 5.) Plaintiffs secured a mortgage on the horne through a note payable to .
Washington Mutual Bank, N.A., for $344,000.00. (TAC Ex. l, ECF No. 43-1.) Plaintiffs

subsequently defaulted on the mortgage in August 2008. (TAC 11 1{).) On February 19, 2009,

 

l The Court accepts as true all adequately pled factual allegations Within the Cornplaint. See
Phillz`ps v. Czy. ofAllegheny, 515 F.3d 224, 233 (3d Cir. 2{)08).

Defendant filed a foreclosure action against Plaintiffs in the Superior Court of New Jersey,
Chancery Division, Monmouth County. (TAC Ex. 3; jt ll, ECF No. 43-1.)

On January 15, 2010, Plaintiffs and Defendant successiillly settled their dispute in
compulsory mediation, and the terms of the settlement were memorialized in the Foreclosure
Mediation Settlement Memorandum (“Settlement Agreement”).2 (TAC- Ex. 4, ECF No. 43~1.) The
Settlement Agreement provided the followingi

l. Chase in[-]house trial modification product. Payments at
$2033.15 for [three] months due on [February l, March l, and

April l, 2010] based on debt to income ratio.

2. Thereafter Chase will review updated financials. Borrower to
give documentation to Novadebt who will send to bank.

3. Bank will continue to pay taxes [a.nd] insurance. Loan is an
escrowed loan.

(Id.)

On January 17, 20l0, Chase sent Plaintiffs a Trial Period Plan Offer Letter (“TPP”), which
provided, “Note that the Trial Period Plan will not bring your account current[,]” and “After
successful completion of the Trial Period Plan, [Chase] will send you a Modification Agreement
for your signature Which will modify the Loan as necessary to reflect this new payment amount.”
(TAC Ex. 6, ECF No. 43-1.) The TPP also stated: “If all payments are made as scheduled, we will
consider a permanent workout solution for your Loan.” (Ia’.) Plaintiffs’ TAC states that all
payments Were submitted on time, and Defendant does not contest this assertion (TAC 11 28; Def.’s

Moving Br. 4, ECF No. 45-1.)

 

2 The Superior Court of New Jersey memorialized the Settlement Agreement in an order dated
January 15, 2010. (TAC Ex. 5, ECF No. 43-].)

2

ln correspondence dated Septernber 23, 2010, Defendant informed Plaintiffs that they Were
not eligible for a loan modification under the Home Affordable Modification Program (“HAMP”)
because “[b]ased on [Plaintiffs’ Net Present Value (“NPV")] results, the owner of [Plaintif`fs’]
Loan has not approved a modification.” (TAC EX. 8, ECF No. 43»1.) Plaintiffs claim, in their
opposition brief, that Defendant based the disqualifying NPV calculation on an incorrect default
date. (Pls.’ Opp’n Br. 8, ECF No, 47.) A year later, in correspondence dated September 23, 2011,
Defendant stated that it Was denying the mortgage modification because Plaintiffs “did not provide
all of the documents We requested within the required timeframe, or [Plaintiffs’] documents were
incomplete.” (TAC EX. 9, ECF No. 43-1.)

Plaintiffs filed the original complaint in this matter on June 29, 2016 in the Superior Court
of New Jersey, Law Division, Monmouth County, alleging breach of contract; violations of the
New Jersey Consumer Fraud Act (“CFA”), N.J.S.A. 56:8-1 to -20; violations of the Fair Debt
Collection Practices Act (“FDCPA”), 15 U.S.C. § l692e; and Economic Loss. (Compl., Pls.’
Ex. A., ECF No. l-l.) Defendant removed the matter to this Court on August 30, 2016, under
federal question jurisdiction, 28 U.S.C. § 1331, raised by the FDCPA claim, and diversity
jurisdiction, 28 U.S.C. § l332(a). (Not. of Removal, ECF No. l.)

On July 27, 2018, Plaintiffs filed the TAC. (See generally TAC.) Defendant subsequently
filed the instant l\/[otion to Dismiss (the “Motion”) pursuant to Federal Rule of Civil Procedure
12(b)(6), alleging Plaintiffs failed to plead the existence of a contract, breach of contract, damages,
and a violation under the CFA. (Def.’s Moving Br. 7-20.) The Court will address these arguments
in turn.

II. LEGAL STANDARD
“Federal Ruie of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the

claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

3

what the . . . claim is and the grounds upon which it rests.”` Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). On a motion to dismiss for
failure to state a claim, the “defendant bears the burden of showing that no claim has been
presented.” Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005).

A district court conducts a three-part analysis When considering a motion to dismiss
pursuant to Federal Rule of Civil Procedure 12(b)(6). See Malleus v. George, 641 F.3d 560, 563
(3d Cir. 2011). “First, the court must ‘tak[e] note of the elements a plaintiff must plead to state a
claim.’" Ia’. (quoting Ashcroff v. Iqba[, 556 U.S. 662, 675 (2009)). Second, the court must review
“the complaint to strike conclusory allegations.” Ia’. The court must accept as true all of the
plaintiff’ s well-pleaded factual allegations and “construe thc complaint in the light most favorable
to the plaintiff” Fowler v. UMPC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted).
In doing so, however, the court is free to ignore legal conclusions or factually unsupported
accusations that merely state “the-defendant-unlawfully-hanned-me.” Iqbal, 556 U.S. at 678
(citing Twombly, 550 U.S. at 555). Finally, the court must determine Whether “the facts alleged in
the complaint are sufficient to show that the plaintiff has a ‘plausible claim for relief”’ Fowler,
578 F.3d at 211 (quoting Iqbal, 556 U.S. at 679). A facially plausible claim “allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ia'. at 210
(quoting Iqbal, 556 U.S. at 678) (citation omitted).

III. DISCUSSION

A. Breach of Contract
Defendant first argues that Plaintiffs fail to plead the existence of a contract (Def.’s
l\/ioving Br. 8.) Specif`ically, Defendant argues Plaintiffs fail to establish that the TPP, Settlement

Agreement, and Dismissal Order are contracts because Plaintiffs cannot show that there was

consideration for performance of a pre~existing legal duty. (Def.’s l\/Ioving Br. 10.) Second,
Defendant avers that even if the documents were contracts, Defendant never breached their terms
because no term required Defendant to extend an offer for a permanent modification or to use a
certain calculation in assessing eligibility for a loan modification (Id. at 1 1-12.) Finally, Defendant
contends that Plaintiffs plead unforeseeable and unrecoverable damages (Id. at 13-14.)

To establish a claim for breach of contract, the plaintiff must demonstrate the existence of
a contract by showing offer, acceptance, consideration, and mutual assent; the plaintiff must then
show breach and damages See Weichert Co. Realrors v. Ryczn, 608 A.Zd 280, 284-85 (N.J. 1992);
Frederico v. Home Depor, 507 F.3d 188, 203 (3d Cir. 2007). The Court finds Plaintiffs successii.llly
pled the existence of a contract The Third Circuit has held, “It is well established in our Circuit
and elsewhere that TPPs operate as valid contracts.” Bnkowskz' v. Wells Fargo Bank, N_A., No.
17-3253, 2018 WL 6584119, at *1 l (3d Cir. filed Dec. 13, 2018) (citation omitted); see also Wigod
v. Wells Fargo Bank, N.A., 673 F.3d 547, 562 (7th Cir. 2012) (“Here a reasonable person in [the
plaintiff s] position would read the TPP as a definite offer to provide a permanent modification
that she could accept so long as she satisfied the conditions,”). Thus, the TPP itself is an
enforceable contract, and therefore, Defendant’s consideration argument necessarily fails.

Additionally, Plaintiffs pled that the Settlement Agreement constitutes a valid contract
because it is an agreement containing sufficiently definite tcrrns, for which Plaintiffs received the
benefit of Defendant’s dismissal of the pending foreclosure action. (See TAC Ex. 4; TAC
‘|l‘|l 12-23.) “Contract law governs the interpretation of a settlement agreement Like any contract,
a valid settlement agreement requires an offer and acceptance by the parties, and the terms of the
agreement must be sufficiently definite [so] that the performance to be rendered by each party can

be ascertained with reasonable certainty.” GMAC Mortg., LLC v. Willoughby, 165 A.3d 787, 794

(N.J. 2017) (internal quotations and citations omitted) (tinding the settlement agreement to
constitute a valid contract). Thus, the Court finds Plaintiffs sufficiently pled the existence of a
contract

Defendant argues that even if the “trio of documents alleged by Plaintiffs” to constitute a
contract were termed by the Court to be a contract, the terms of those documents do not require
Defendant “to use any specific criteria when reviewing the updated financials for a permanent
modification or, most importantly, to actually offer a permanent modification.” (Def.’s Moving
Br. ll, ECF No. 45-1.) Here, the parties do not dispute that Plaintiffs successfully submitted the
required payments under the TPP; rather, they dispute whether Chase was required to modify
Plaintiffs’ loan upon successful completion. (Def.’s Moving Br. 9-10; Pls.’ Opp’n Br. 8-10.) The
TPP provided, “After successful completion of the Trial Period Plan, [Chase] will send you a
Modification Agreement for your signature which will modify the Loan as necessary to reflect this
new payment amount.” (TAC Ex. 6, ECF No. 43-1.) Although the TPP contains conflicting
language indicating that Chase will merely “consider” offering a modification (Id.), the Court is
satisfied that, at this motion to dismiss stage, Plaintiffs have successfully pled enough facts to
support their assertion that Chase breached the TPP.3

Moreover, Defendant’s damages argument is unavailingl Plaintiffs aver that they have
sufficiently pled damages in that they submitted trial period payments, yet did not receive the loan
modification Plaintiffs also contend that Defendant failed to timely pay the insurance premiums,

as required by the Settlement Agreement. (Pls.’ Opp’n Br. 8-10.)

 

3 The Court declines to make a finding at this point as to whether the TPP is ambiguous Rather,
the Court emphasizes that, at this motion to dismiss stage, Plaintiffs successfully pled their breach
of contract claim. Cf Pacift`co v. Pact`j?co, 920 A.2d 73, 78 (N.J. 2007) (“When a contract term is

ambiguous, that rule of contract interpretation requires a court to adopt the meaning that is most
favorable to the non-drafting party_”)_

Defendant fails to convince the Court that Plaintiffs remitting the trial period payments
without receiving the benefit of the loan modification does not constitute damages Moreover, the
Court finds Plaintiffs successfully pled damages in the amount of the increase in Plaintiffs’
insurance rates due to Defendant’s failure to pay the insurance premiums, as required under the
Settlement Agreement. The Court, accordingly, finds that Plaintiffs successfully pled the existence
of a contract and breach of contract, and therefore, denies Defendant’s Motion to Dismiss
Plaintiffs’ breach of contract claim.

B. Consumer Fraud Act

The Third Circuit has established that the CFA covers TPP documents, holding in
Bukowski that misrepresentations Within a TPP concerning eligibility for a permanent modification
may violate the CFA. See Bukowski, 2018 WL 6584119, at *4. Additionally, Plaintiffs cite the
New Jersey Supreme Court, which held that “collecting or enforcing a loan, whether by the lender
or its assignee, constitutes the ‘subsequent performance’ of a loan, an activity falling within the
coverage of the CFA.” Gonzalez v. Wilshire Credit Corp., 25 A.3d 1103, 1116 (N.J. 2011). Thus,
in light of Gonza[ez, the District Court for the District of New Jersey held that the CFA covers
TPPs. See e.g., Beals v. Bank ofAm., N.A., No. 10-5427, 2011 WL 5415174, at *16 (D.N.J. Nov.
4, 2011) (holding that loan modification agreements were covered under the CFA as subsequent
performance of a loan, in accordance with the Gonzalez court’s reasoning); Laughlin v. Bank of
Am. N.A., No. 13-4414, 2014 WL 2602260, at *6 (D.N.J. June ll, 2014) (“The loan modification
process, from negotiation to the signing of a permanent modification, effectively operates as a
subsequent performance on the original mortgage.”); Jubell v. Um'ted Mortg. Bankers, Ltd., No.
13-7150, 2015 WL 3970227 (D.N.J. June 30, 2015) (relying on Gonzalez to hold that

“misrepresentations regarding mortgage modifications fall within the [CFA.]”); Gz'ordano v. Saxon

Mortg. Servs. Inc., No. 12-7937, 2014 WL 4897190 (D.N.J. Sept. 30, 2014) (finding that the
plaintiffs had sufficiently pled a claim for material misrepresentations made in a TPP).

To establish a claim under the CFA, a plaintiff must demonstrate: (l) unlawful conduct by
the defendants; (2) an ascertainable loss on the part of the plaintiff; and (3) a causal nexus between
the “method, act, or practice declared unlawful” and the consumer’s “ascertainable loss.” N.J.
Ct'fizen Action v. Schering Plough Corp., 842 A.2d 174, 176 (N.J. Super. Ct. App. Div. 2003)
(citation omitted). Ascertainable loss must “not [be] hypothetical or illusory, and must be presented
with some certainty demonstrating that it is capable of calculation.” D Hgosrino v. Maldonado, 78
A.3d 527, 540-41 (N.J. 2013) (quoting Thi'edemann v. Mercedes-Benz USA, LLC, 872 A.2d 783,
792-93 (N.J. 2005)). Under the CFA, consumer fraud is “any unconscionable commercial practice,
deception, fraud, false pretense, false promise, misrepresentation . . . in connection with the sale
or advertisement of merchandise or real estate . . . N.J.S.A. 56:8-2. The CFA is intended to be
construed broadly in favor of the consumer. See Lemelledo 1'. Benej?ciaf Mgmf. Corp. ofAm., 696
A.2d 546, 551 (N.J. 1997); Cox v. Sears Roebuck & Co., 647 A.Zd 454, 461 (N.J. 1994).

1. Ascertainable Loss

Defendant argues Plaintiffs have failed to plead ascertainable loss. (Def. ’s Moving Br. 20.)
Defendant claims that Plaintiffs’ non-economic losses are not recoverable, and that Plaintiffs’
credit reporting is preempted under federal law. (Ia’.) Defendant states “[a]t most, Plaintiffs have
claimed that this series of events caused them to make payments on a pre-existing Loan, which
reduced their delinquency on the antecedent debt . . . (Id.)

ln opposition, Plaintiffs argue that they have satisfied the sufficiently definite standard of
ascertainable loss under the CFA by demonstrating that “Defendant deceitfully and unlawfully

induced Plaintiff[s] to pay [the TPP payments] in return for receiving nothing . . . .” (Pls.’ Opp’n

Br. 16.) Plaintiffs cite a recent case from this district in which the Honorable Freda L. Wolfson,
U.S.D.J., found that the plaintiff had satisfied the ascertainable loss standard by adequately
pleading damages via the damages element of the breach of contract claim. (Id. (citing Block v.
Seneca Mortg. Servicing, 221 F. Supp. 3d 559, 594-95 (D.N.J. 2016) (“The damages for [the
plaintiffs] CFA claim are the same as those set forth for the underlying breach of contract
claim.”).)

To establish “ascertainable loss,” under the second element of a CFA claim, a plaintiff must
show “evidence from which a factfinder could find or infer that the plaintiff suffered an actual
loss.” Thiedemann, 872 A.2d at 792. “[A] claim of loss in value must be supported by sufficient
evidence to get to the factfinder. To raise a genuine dispute about such a fact, the plaintiff must
proffer evidence of loss that is not hypothetical or illusory.” [d.; see also Weinberg v. Sprint Corp. ,
801 A.2d 281, 290 (N.J. 2002). An “ascertainable loss" equates to “a definite, certain and
measurable loss, rather than one that is merely theoretical.” Bosland v. Warnock Dodge, Inc., 964
A.2d 741, 749 (N.J. 2009).

As the Court previously found, Plaintiffs successfully pled damages relating to the
underlying breach of contract claim. Those damages demonstrate that Plaintiffs pled an
ascertainable loss for the purpose of their CFA claim. Specifically, Plaintiffs have sufficiently pled
an ascertainable loss in the amount of the forfeited TPP payments (TAC 1111 17, 28.) Plaintiffs have
also sufficiently alleged that Defendant caused Plaintiffs’ insurance premiums to rise by failing to
remit required payments on time. (TAC 11 33.) The forfeited TPP payments and the insurance rate
increases are actual, definite, not hypothetical, and sufficient to characterize as “ascertainable
losses” under the CFA. See Thiedemann, 872 A.2d at 792. The Court, therefore, finds that Plaintiffs

have sufficiently pled an ascertainable loss (TAC 111 17-28.)

2. Unlawful Conduct

Defendant also argues Plaintiffs have failed to plead unlawful conduct because Plaintiffs
failed to plead facts to suggest that Defendant induced action on the part of Plaintiffs, or that
Plaintiffs’ TPP payments were not properly credited to Plaintiffs’ account with Defendant (Def. ’s
Moving Br. 17-20.) Defendant claims that “[a]t most, Chase agreed to dismiss the foreclosure and
review Plaintiffs’ Loan account for a permanent modification, both of which Chase clearly did.’1
(Id. at 18.) Defendant states that “one cannot be induced to make payments against a loan that is
already owed,” and that, even if Defendant made mistakes, these mistakes did not rise to the level
of material misrepresentations prohibited by the CFA. (Ia’.)

Plaintiffs argue that Defendant induced Plaintiffs to make the TPP payments with “false
promises of permanently modifying Plaintiffs’ loan if payments were made and Plaintiffs
submitted appropriate documents," and that these “f`alse promises" constitute material
misrepresentations under the CFA. (Pls.’ Opp’n Br. 14.)

Under the first element of a CFA claim, unlawful acts “fall into three general categories:
affirmative acts, knowing omissions and regulation violations.” Cox, 647 A.2d at 462. When the
defendant commits an affirmative act, “intent is not an essential element and the plaintiff need not
prove that the defendant intended to commit an unlawful act.” Irl. (citing Charrin v. Cape May
Greene, Inc., 591 A.2d 943, 944 (N.J. 1991)). When the alleged unlawful act consists of an
omission, however, “the plaintiff must show that the defendant acted with knowledge, and intent

is an essential element of the fraud.” Id. (emphasis in original).

10

Whether Plaintiffs have sufficiently pled an unlawful act by Defendant is a closer call.4
The material misrepresentation5 that Plaintiffs allege is an affirmative act. The affirmative act,
consequently, vitiates the need for Plaintiffs to show intent. See Gennari v. Weicherr Co. Realtors,
672 A.2d 1190, 1205-06 (N.J. Super. Ct. App. Div. 1996) (“Where a broker or merchant makes an
affirmative misrepresentation of material fact, the [CFA] does not require a showing of falsity or
intent to deceive in order to hold the offender liable to the purchaser.”). Plaintiffs pled that the
material misrepresentation in this case is the extension of the TPP contract, which reasonably led
Plaintiffs to believe that if they complied With the terms, they would receive a loan modification6

Here, Plaintiffs were parties to a TPP that included two arguably conflicting provisions7

At this stage of litigation, the Court need not determine whether Defendant was contractually

 

4 The inducements in this case are more attenuated than in other cases Plaintiffs rely heavily on
Gonz-alez in opposition Gonzalez, 25 A.3d at 1103. In Gon:alez, the New Jersey Supreme Court
held that “[f]raudulent lending practices, even in a post-judgment setting, may be the basis for a
[CFA] lawsuit.” Id. at 1107. In Gonzalez, the elderly woman who lacked more than a primary-
school education and did not speak English was induced to pay an additional balloon payment See
id. at l l 19. ln Bukowski, the Third Circuit held the plaintiffs were induced to agree to a non-HAMP
compliant contract after the defendant had misrepresented that it was exempt from certain HAl\/IP
guidelines Bukowski, 2018 WL 6584119, at *4. The Bukowski plaintiffs filed suit against Wells
F argo Bank, N.A. for breach of contract. lcl. at * l. They also brought claims under the Real Estate
Settlement Procedures Act and the CFA. ld. The Third Circuit found that the Bukowslo' plaintiffs
had adequately stated claims for breach of contract and violations of the CFA. Irl.

5 “[N]ot just any erroneous statement will constitute a misrepresentation prohibited by the [CFA].
The misrepresentation has to be one which is material to thc transaction and which is a statement
of fact, found to be false, made to induce the buyer to make the purchase.” Argabright v. Rheem

Mfg. Co., 201 F. Supp. 3d 578, 608 (D.N.J. 2016) (quoting Gennari v. Weichert Co. Realiors, 691
A.2d 350, 366 (N.J. 1997)).

6 The provision read: “After successful completion of the Trial Period Plan, [Chase] will send you
a Modification Agreement for your signature which will modify the Loan as necessary to reflect
this new payment amount.” ( TAC Ex. 6, ECF No. 43-1.)

7 These provisions read: “After successful completion of the Trial Period Plan, [Chase] will send
you a Moclifi`carion Agreement for your signature which will modify the Loan as necessary to reflect
this new payment amount”; “lf all payments are made as scheduled, we will consider a permanent
workout solution for your Loan.” (TAC Ex. 6 (`emphasis added).)

ll

obligated to offer a permanent modification at the conclusion of the TPP. For the purposes of this
Motion to Dismiss, Plaintiffs have sufficiently pled that the statements in the TPP reasonably
induced Plaintiffs to remit payments in exchange for a loan modification, which they did not
receive. The Court, therefore, denies Defendant’s Motion to Dismiss Plaintiffs’ CFA claim
because Plaintiffs have sufficiently pled ascertainable loss and unlawful conduct.
IV. CONCLUSION

For the foregoing reasons, Defendant’s Motion to Dismiss Plaintiffs’ Complaint is
DENIED. An appropriate order follows

AM¢M

MICHAEL A.‘SI{IPP
UNITED STATEs Dls'rRIcT JUI)GE

Dated: JZJZ l ,2019

12

